Case 2:19-cv-04088-BMS Document 1-19 Filed 09/06/19 Page 1 of 4




                  Exhibit 19
6/27/2019                             SureFire Capital
                     Case 2:19-cv-04088-BMS            Mail - Re: Redemption
                                                  Document                   Request09/06/19
                                                                    1-19 Filed       - Broad ReachPage
                                                                                                  Capital 2 of 4



                                                                                    Christel Leighton <christel@surefirecapital.com>



  Re: Redemption Request - Broad Reach Capital
  1 message

  Christel Leighton <christel@surefirecapital.com>                                           Mon, May 6, 2019 at 2:13 PM
  To: Brenda Smith <bsmith@bristoladv.com>
  Cc: Kip Meadows <kip.meadows@nottinghamco.com>, Kellie Masters <kellie.masters@ncshare.com>, Ariel Shlien
  <ariel@surefirecapital.com>, Shareholder Services <shareholders@ncshare.com>

    Hi Brenda,
    Thank you so much for your quick response.

    Warm regards,
    Christel




    Christel Leighton
    Executive Assistant to Ariel Shlien
    8360 Bougainville St. Suite 201.
    Montreal, Quebec H4P 2G1
    Tel: 514-344-4181 ext.: 149

    Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W. OLYMPIC
    BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities, LLC involve a high
    degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities and Exchange Commission. All
    investors are encouraged to seek legal and other professional counsel prior to making any investments.

    DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it is
    addressed, and may contain information that is privileged, confidential and exempt from disclosure under applicable law. If the
    reader of this message is not the intended recipient, or the employee or agent responsible for delivering the message to the
    intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
    prohibited. The information contained within this message is not an offer to purchase or solicitation to sell securities or any other
    financial instrument of any kind. Rainmaker Securities, LLC makes no representation or warranty regarding the correctness of
    any information contained herein. If you have received this communication in error, please delete it and notify us immediately.




    On Mon, May 6, 2019 at 1:57 PM Brenda Smith <bsmith@bristoladv.com> wrote:

      When we get closer to May 15. So far, we are on track. Brenda



      From: Christel Leighton <christel@surefirecapital.com>
      Sent: Monday, May 6, 2019 1:55 PM
      To: Brenda Smith <bsmith@bristoladv.com>
      Cc: Kip Meadows <kip.meadows@nottinghamco.com>; Kellie Masters <kellie.masters@ncshare.com>; Ariel Shlien
      <ariel@surefirecapital.com>; Shareholder Services <shareholders@ncshare.com>
      Subject: Re: Redemp on Request - Broad Reach Capital


      Hi Brenda,

      Thank you for your email, would you be able to provide an update on the wire transfer?


https://mail.google.com/mail/u/0?ik=f3c58b1783&view=pt&search=all&permthid=thread-f%3A1628716467029609286%7Cmsg-a%3Ar-804187688247…         1/7
6/27/2019                               SureFire Capital
                       Case 2:19-cv-04088-BMS            Mail - Re: Redemption
                                                    Document                   Request09/06/19
                                                                      1-19 Filed       - Broad ReachPage
                                                                                                    Capital 3 of 4



      Warm regards,

      Christel




      Christel Leighton
      Executive Assistant to Ariel Shlien
      8360 Bougainville St. Suite 201.
      Montreal, Quebec H4P 2G1
      Tel: 514-344-4181 ext.: 149

      Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
      OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities, LLC
      involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities and
      Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to making any
      investments.

      DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it is
      addressed, and may contain information that is privileged, confidential and exempt from disclosure under applicable law. If
      the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the message
      to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
      strictly prohibited. The information contained within this message is not an offer to purchase or solicitation to sell securities
      or any other financial instrument of any kind. Rainmaker Securities, LLC makes no representation or warranty regarding
      the correctness of any information contained herein. If you have received this communication in error, please delete it and
      notify us immediately.




      On Mon, May 6, 2019 at 1:49 PM Brenda Smith <bsmith@bristoladv.com> wrote:

            Email received.



            From: Christel Leighton <christel@surefirecapital.com>
            Sent: Monday, May 6, 2019 12:15 PM
            To: Brenda Smith <bsmith@bristoladv.com>
            Cc: Kip Meadows <kip.meadows@nottinghamco.com>; Kellie Masters <kellie.masters@ncshare.com>; Ariel
            Shlien <ariel@surefirecapital.com>; Shareholder Services <shareholders@ncshare.com>
            Subject: Re: Redemp on Request - Broad Reach Capital


            Hi Brenda,

            I just want to make sure that you received my email from last Friday.

            Please confirm receipt of this email.


            Warm regards,

            Christel



https://mail.google.com/mail/u/0?ik=f3c58b1783&view=pt&search=all&permthid=thread-f%3A1628716467029609286%7Cmsg-a%3Ar-804187688247…       2/7
6/27/2019                                 SureFire Capital
                         Case 2:19-cv-04088-BMS            Mail - Re: Redemption
                                                      Document                   Request09/06/19
                                                                        1-19 Filed       - Broad ReachPage
                                                                                                      Capital 4 of 4




            Christel Leighton
            Executive Assistant to Ariel Shlien
            8360 Bougainville St. Suite 201.
            Montreal, Quebec H4P 2G1
            Tel: 514-344-4181 ext.: 149

            Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
            OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities,
            LLC involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities and
            Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to making any
            investments.

            DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it is
            addressed, and may contain information that is privileged, confidential and exempt from disclosure under applicable
            law. If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the
            message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
            communication is strictly prohibited. The information contained within this message is not an offer to purchase or
            solicitation to sell securities or any other financial instrument of any kind. Rainmaker Securities, LLC makes no
            representation or warranty regarding the correctness of any information contained herein. If you have received this
            communication in error, please delete it and notify us immediately.




            On Fri, May 3, 2019 at 10:40 AM Christel Leighton <christel@surefirecapital.com> wrote:

              Hi Brenda,

              Would you have an update to the wire transfer? I know it was confirmed for in and around May 15th, I
              wanted to get a confirmation that this is still correct.



              Warm regards,

              Christel




              Christel Leighton
              Executive Assistant to Ariel Shlien
              8360 Bougainville St. Suite 201.
              Montreal, Quebec H4P 2G1
              Tel: 514-344-4181 ext.: 149

              Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
              OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities,
              LLC involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities
              and Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to
              making any investments.

              DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it
              is addressed, and may contain information that is privileged, confidential and exempt from disclosure under
https://mail.google.com/mail/u/0?ik=f3c58b1783&view=pt&search=all&permthid=thread-f%3A1628716467029609286%7Cmsg-a%3Ar-804187688247…     3/7
